Citation Nr: 9903565	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  94-47 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
scar of the forehead, residual of laceration.

2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel





INTRODUCTION

The veteran had active duty from September 1966 to September 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1994 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection of a 
scar of the forehead, residual of laceration, and assigned a 
noncompensable rating, and denied service connection of 
residuals of a head injury.  The decisions were confirmed by 
rating decision in May 1997.


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran's forehead scar is not disfiguring; nor is it 
poorly nourished with repeated ulceration or tender and 
painful on objective demonstration; nor does it cause 
limitation of function of the part affected. 

3.  The claim for service connection of residuals of a head 
injury is not plausible under the law.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
forehead scar have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7800 (1998).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection of residuals of a head 
injury.  38 U.S.C.A. § 5107(a) (West 1991).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect the veteran fell out of bed 
in December 1966 and sustained a one-inch laceration of the 
forehead which was sutured.  The service medical records are 
entirely negative for further mention of the injury or 
mention of any other injury of the head.

The veteran filed an original application for compensation or 
pension in June 1993, seeking service connection for multiple 
disorders including residuals of the December 1966 injury.  
He did not list any postservice medical treatment.

At VA examination in August 1993, it was noted the veteran 
had a barely visible linear flat scar, measuring two 
centimeters, in the central forehead area.  The report is 
negative for complaints or findings of a head disorder.

As previously mentioned, a rating decision in April 1994 
granted service connection for a scar of the forehead, 
residual of laceration, assigned a noncompensable rating for 
that condition, and also denied service connection of 
residuals of a head injury.

In his VA Form 9 (Appeal to Board of Veterans' Appeals), 
filed in November 1994, the veteran reported that the scar 
was very tender to touch and, at times, itched very much.  He 
said there were times when a simple injury to it caused it to 
bleed.  He said he periodically got headaches in the area and 
was bothered by weather changes.  He said that the fall in 
service, when he fell off the top bunk and struck the hard 
wooden floor, was like being hit in the head with a sledge 
hammer, and that he had had no time to break his fall.  The 
veteran also mentioned, in the context of separate claims for 
service connection for hearing loss and tinnitus (which have 
since been granted by the RO), an incident in Vietnam when an 
armored personnel carrier (APC) in which he was a passenger 
was blown up by a land mine.

The Board notes that a rating decision in September 1995 
granted service connection for post-traumatic stress disorder 
(PTSD).  The RO noted a statement of a lay witness who said 
he had served with the veteran in Vietnam.  The service 
records indicated the witness was involved in combat.  
Moreover, the RO noted it had secured, through review of 
records of the Department of Defense, evidence sufficient to 
corroborate stressor information provided by the veteran.

At a VA examination to evaluate the status of the cranial 
nerves in October 1996, subjective complaints were reported, 
referring to hearing problems, noise in the ears, and vision 
problems.  The veteran denied any headache problem.  
Objective findings included no gait neurologic abnormalities, 
skull normal to palpation, and superficial temporal arteries 
not swollen, indurated or tender.  The examiner reported that 
he found no residual of head trauma.

At VA examination of the service-connected scar in January 
1998, the veteran reported that he occasionally had 
discomfort with the scar when he wore a hat.  On examination, 
he had a finely thin linear scar which measured about two 
centimeters, was nontender on palpation, and minimally 
noticeable.  The examiner reported that the site looked 
great.  Three photographs taken at VA examination are of 
record.  No scar of the forehead is visible in the 
photographs.

II.  Analysis

Increased (compensable) rating for a scar of the forehead,
residual of laceration

The Board finds the veteran's claim for increased 
compensation benefits is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Court has also stated that, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In addition, it is clear that all necessary 
development has been accomplished by the RO and that the case 
is ready for appellate review.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The rating decisions in the claims file reflect that the 
veteran has been rated under Diagnostic Code (DC) 7800, which 
applies to disfiguring scars of the head, face, or neck.  It 
provides that a slightly disfiguring scar is noncompensable; 
a moderately disfiguring scar is to be rated as 10 percent 
disabling; and a severely disfiguring scar, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles, is to be rated as 30 percent disabling; 
and a complete or exceptionally repugnant deformity of one 
side of the face, or marked or repugnant bilateral 
disfigurement, is to be rated as 50 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (1998).

The veteran's scar of the forehead has not been shown to be 
disfiguring.  The VA examiner in August 1993 reported that 
the scar was barely visible, and the examiner in January 1998 
reported it was minimally noticeable.  Photographs taken in 
January 1998 fail to depict a disfiguring scar.  The veteran 
has reported no treatment for the scar.

The veteran's service-connected scar could also be rated 
under DC's 7803, 7804, and 7805.  DC 7803 provides that a 
superficial scar which is poorly nourished, with repeated 
ulceration, warrants a 10 percent disability rating.  DC 7804 
provides that a superficial scar which is tender and painful 
on objective demonstration also warrants a 10 percent 
disability rating.  DC 7805 provides that a scar may be rated 
on limitation of function of the part affected.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1998).  After a 
review of the claims folder, the Board is of the opinion that 
the criteria for a compensable rating under either DC 7803, 
7804, or 7805 are not met.  The relevant medical evidence 
dated in recent years does not show that the scar is poorly 
nourished, with repeated ulceration, or tender and painful on 
objective demonstration, and the evidence does not show 
functional loss as a result of the scar.

We acknowledge the veteran's assertion that the scar is 
tender to touch, itches at times, and bleeds if injured and, 
certainly, he is competent to describe his physical 
complaints.  However, the Board notes that there is no 
competent medical evidence in support of his contention that 
his complaints are consistent with an objective demonstration 
of tenderness or pain.  As the veteran does not have any 
professional medical expertise, his statements as to his 
symptoms and their cause must be confirmed by medical 
evidence and are not, by themselves, of probative value.  See 
Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998); cert. denied, 119 S. Ct. 404 (1998).  
See also Espiritu v. Derwinski, 2 Vet.App. 492 (1991).

As described above, the medical evidence of record reflects 
that, in April 1993, the scar was linear and flat and barely 
visible.  At VA examination in January 1998, the scar was 
finely thin and linear, nontender on palpation, and was said 
to look great.  In this regard, in view of the objective 
findings noted above, it does not appear that a compensable 
evaluation is warranted for the scar.
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a compensable rating must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



Service connection for residuals of a head injury.

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  If a disability is not shown to 
be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).  

With regard to the veteran's appeal on the service connection 
issue, the threshold question to be answered is whether he 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If 
a claim is not well grounded, the claim must fail and there 
is no further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).  That decision upheld the earlier decision 
of the United States Court of Veterans Appeals which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection, based upon 
competent medical evidence) between the inservice injury or 
aggravation and the current disability.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, supra.

As noted previously, the Caluza precedent requires, for a 
claim to be well grounded, competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  While service 
medical records show the veteran struck his head in December 
1966 and received sutures to the forehead, the record on 
appeal does not include competent medical evidence that the 
veteran has a current disability of the head (other than the 
scar discussed above).  Thus, the first prong of the Caluza 
test is not met.  The primary impediment to service 
connection is, thus, the absence of medical evidence that 
shows the veteran currently has a disability as claimed.  The 
Court has stated that, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).  If a claim is not well grounded, the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet.App. 14 (1993).

In any case where a veteran has engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service connection of any disease or 
injury, alleged to have been incurred in or aggravated by 
such service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions,or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation of such 
service, and to that end shall resolve every reasonable doubt 
in favor of the veteran.  Service connection for such injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

In this case, the issue is not lost service records or doubt 
on our part as to the truth of the veteran's articulated 
history with regard to his service.  He has described 
considerable combat involvement, and we have no reason to 
doubt his word in the context of this appeal.  Rather, the 
issue is whether there are current residuals of the 
documented injury to the head (or any other head injury) in 
service.  The Court of Appeals for the Federal Circuit has 
held that, although the combat-veteran rules "considerably 
lighten" the evidentiary burden for the claimant, section 
1154(b) "does not create a statutory presumption" and the 
issue of service connection is still a question of fact to be 
resolved by VA.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  Moreover, the Court of Veterans Appeals has 
reaffirmed that the Collette decision did not affect the 
Caluza requirements.  Libertine v. Brown, 9 Vet.App. 521, 524 
(1996).  In sum, VA examination has found no residuals of 
head trauma.

We note the contention, advanced in a Statement of 
Representative in Appeals Case dated in October 1998, that 
the veteran sustained a head injury not only in the fall from 
the bunk, but also in the explosion of the mine under his APC 
in Vietnam.  Although the contention relating a head injury 
to that incident had not been raised previously (other than 
as pertained to damage to the ears), the Board is willing to 
accept it in any event.  However, while 38 U.S.C.A. § 1154(b) 
permits the inference that the claimed injury incurred in 
service, it does not diminish the requirement that a current 
disability be shown to have arisen out of such injury.  In 
other words, lay statements may serve to prove that the 
veteran had an injury in service, but the ultimate 
requirement that he have chronic pathology stemming from his 
injury requires competent medical expertise, and cannot be 
satisfied by lay evidence.  See Moray v. Brown, 5 Vet.App. 
211 (1993); Espiritu, supra.

Where a claim is not well grounded, the Court of Veterans 
Appeals and the Federal Circuit Court of Appeals have held 
that VA does not have a statutory duty to assist a claimant 
in developing facts pertinent to the claim.  Epps, Murphy, 
supra.  However, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (1991) to advise a claimant of evidence needed to 
complete an application for a claim.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of Veterans Affairs has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet.App. at 80 (1995).

In this instance, VA has not been put on notice that relevant 
evidence exists, or could be obtained, which, if true, would 
make the veteran's claim "plausible."  Robinette, supra.  
Consequently, there is no need for a remand to seek or 
request additional evidence under the facts of this case.  
The RO fulfilled its obligation under section 5103(a) in the 
statement of the case and supplemental statements of the 
case, which informed the veteran of the reasons for the 
denial of his claim.  Accordingly, we respectfuly disagree 
with the contention, in the Informal Hearing Presentation 
before the Board in December 1998, that the case must be 
remanded.

The Board does not doubt the sincerity of the veteran's 
belief in the validity of his claim for service connection of 
residuals of a head injury, but he does not meet the burden 
of presenting evidence of a well-grounded claim merely by 
presenting his own testimony because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus").  See also Routen, Espiritu, Grottveit, 
supra.


ORDER

The claim for an increased (compensable) rating for a scar of 
the forehead, residual of laceration, is denied.  The claim 
of entitlement to service connection of residuals of a head 
injury is denied as not well grounded.


		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 9 -


